Order entered April 23, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00740-CV

                          ROSALYNN R. COLEMAN, Appellant

                                             V.

                        PATRICK CALVANO, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06496-D

                                         ORDER
        We GRANT appellant’s April 19, 2013 motion to file a second amended brief. We

ORDER the amended brief tendered to this Court by appellant on April 19, 2013 filed as of the

date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE